Exhibit 10.2

 

FINAL

 

JOINT AMENDMENT TO AGREEMENTS

 

This Joint Amendment ("Amendment”) dated as of July 1, 2018 (“Effective Date”)
is entered into by Streamline Health, Inc. (“Streamline Health”) and Montefiore
Medical Center (“Montefiore”) to both the Software License and Support Agreement
between the parties, dated October 25, 2013 (as amended, the “Support
Agreement”) and the Software License and Royalty Agreement between the parties,
dated October 25, 2013 (as amended, the “Software Agreement” and, along with the
Support Agreement, each an “Agreement” and collectively the “Agreements”).  This
Amendment will be effective as of the Effective Date.  Capitalized terms used
herein but not otherwise defined have the meaning set forth in the respective
Agreement.  The parties agree the Agreements will be modified as follows:

1.   Modification of Maintenance and Support Fees and Obligations.  In partial
consideration for the adjustments set forth in Section 2 below, the parties
agree that: (a) as of the Effective Date and through the remainder of the
Current Maintenance Term (as defined below), the hours of Maintenance Services
to be provided under Section 8.1 of the Support Agreement will be increased to
1,509 per year, (b) the current License and Support Term will be modified to end
on June 30, 2020 (“Current Maintenance Term”), provided that, as described in
Section 20.2 of the Support Agreement, the License and Support Term shall
nevertheless continue for so long as Montefiore purchases Maintenance Services
under the Support Agreement (such term(s), “Renewal Terms”), and (c) Streamline
Health hereby waives any on-going Maintenance Services fees from and after the
Effective Date through the end of the Current Maintenance Term.  Montefiore will
continue to pay the Annual Fees (subject to the annual increases authorized
under the Support Agreement, as further described in the note on the first page
of the Support Agreement) during the Renewal Terms, and the hours of Maintenance
Services under Section 8.1 of the Support Agreement will return to 800 hours per
year during the Renewal Terms.  The current outstanding invoice SIN007261 (which
covers January through June 2018) remains payable. Notwithstanding anything to
the contrary in the Support Agreement, any Maintenance Services outside of the
scope of Section 8 of the Support Agreement will require the separate written
agreement of the parties.  For clarity, termination of Maintenance Services
pursuant to the Support Agreement will not itself terminate the license to the
Software granted under the Support Agreement; provided, further, that all such
licenses shall remain subject to all license, use, ownership and other such
terms and restrictions (and all associated termination rights) provided in the
Agreements in the event Maintenance Services terminate.

2.   One-Time Payment.  On or before July 31, 2020, Streamline Health shall pay
Montefiore in immediately available funds an amount equal to One Million Dollars
($1,000,000).  Such amount will be paid in accordance with the terms of the
Agreement.   If such amount is not paid when due, Montefiore shall notify
Streamline Health of non-payment (which may be via email or formal
writing).   If such amount still remains unpaid five (5) business days after
such notice of non-payment, then (a) it shall bear interest at a rate of 1½% per
month until paid, or the highest rate permitted by law, whichever is less, and
(b) Montefiore shall be entitled to all reasonable costs of collection including
reasonable attorneys’ fees.

3.   Modification of Royalty Payment; Payment by Streamline
Health.  Notwithstanding anything to the contrary in the Agreements, in
consideration of the waived maintenance and support fees, increased maintenance
and support obligations (as described in Section 1 above), payments already
made, the additional one-time payment above and other valuable consideration
which the parties agree will be deemed received and sufficient, Montefiore
agrees that it will accept the amounts paid through March 31, 2018 as payment in
full of all outstanding Ongoing Royalty Fees owed or which would otherwise be
owed under the Software Agreement, including without limitation any commitment
to pay a total Ongoing Royalty Fee of at least Three Million Dollars
($3,000,000) which will be deemed to have been paid in full after the payment
described in Section 2 above has been received by Montefiore.  For clarity, and
notwithstanding anything to the contrary in this Amendment or the Agreements,
without limiting Streamline Health’s obligation to provide the Maintenance
Services required under Section 1 above, Streamline Health’s payment of the fee
under Section 2 above will satisfy in full all obligations relating the Ongoing
Royalty Fees under the Software Agreement, and in no event will the amount
Streamline Health owes for any Ongoing Royalty Fees not yet paid as of the
Effective Date exceed, in total and in the aggregate, One Million Dollars
($1,000,000).  All provisions of the Agreement referencing any such Ongoing
Royalty Fees or related amounts will be updated accordingly to reflect the
reduced amounts in this Amendment and with payment of the amount above
satisfying in full payment of the Three Million Dollar ($3,000,000) amount
previously required.  Furthermore, the parties agree that Sections 4.1(d) and
7.4 of the Software Agreement will be deleted in their entirety as of the
Effective Date.

4.   Modified Consent for Divestiture of Business Line.  In addition to the
rights granted under the Agreements, Montefiore agrees that its prior written
consent to assign either Agreement will be required if Streamline Health assigns
that Agreement to a non-affiliated third party as part of a divestiture of the
portion of its business related to the sale and support of the Software licensed
under the Agreements (the “CLG Business”); provided that consent shall not be
unreasonably withheld or conditioned or delayed.  For clarity, a CIC event (as
defined below) or other such acquisition, merger, transfer of substantially all
assets or similar such change of control event involving Streamline Health
itself and/or its parent event and all or a majority of its operating business
lines will not be considered a CLG Business event for purposes of this
paragraph; provided that any such event shall remain subject to the terms of
Section 8.2 of the Software Agreement and Section 23 of the Support Agreement,
respectively.  Furthermore, in the event

 



 

--------------------------------------------------------------------------------

 



Streamline Health assigns either Agreement in connection with a CLG Business
divestiture, as described above, Streamline Health shall require that Streamline
Health’s successor expressly assumes all of its obligations under the Agreements
in writing in its assignment agreement with that successor; and, provided
further, that notwithstanding any of the foregoing to the contrary, subject to
the terms of the Agreements, no assignment of rights or delegation of duties
under the Agreements pursuant to this paragraph shall relieve party of any of
its liabilities hereunder or under the Agreements, to the extent such
liabilities arose prior to the effective date of such assignment or delegation.

5.   CIC.  For purposes of this Amendment, “CIC” means (1) a merger,
consolidation or other reorganization of Streamline Health approved by the
shareholders of Streamline Health unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor company are immediately thereafter beneficially owned, directly or
indirectly, by the same shareholders prior to the CIC, or (2) a
shareholder-approved sale, transfer or other disposition of all or substantially
all Streamline Health’s assets (including the CLG Business) in liquidation or
dissolution of  Streamline Health or otherwise, or (3) the acquisition, directly
or indirectly by any person or related group of persons (other than Streamline
Health, a person that directly or indirectly controls, is controlled by, or is
under common control with, Streamline Health, of beneficial ownership (within
the meaning of Rule 13d-3 of the 1934 Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the outstanding
securities of Streamline Health pursuant to a tender or exchange offer made
directly to the shareholders of Streamline Health, or (4) a change in the
composition of the board of directors of Streamline Health (the “Board”) over a
period of twelve (12) consecutive months or less such that a majority of the
Board members ceases, by reason of one or more contested elections for Board
membership, to be comprised of the same Board members as existed prior to the
CIC.

6.   Public Company Disclosure. Montefiore acknowledges that Streamline Health
is part of a publicly traded organization, and certain information required to
be disclosed under this Amendment may constitute material non-public information
about Streamline Health and/or other “insider information.”  Montefiore agrees
to keep any such information strictly confidential, and Montefiore agrees it
will not (and will not authorize or allow any person or entity to) trade or
otherwise act on any such information for any personal gain or benefit.

7.   Amendment.  This Amendment is intended to be a written amendment to the
Agreements for purposes of the modifications stated above.  Otherwise, the terms
of the Agreements remain in effect unmodified.  In the event of direct conflict,
the terms of this Amendment will control.

[Signature Block Follows]

 





 

 

 

Amendment to Agreements

Page 2 of 3

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, THE PARTIES HAVE CAUSED THEIR DULY AUTHORIZED SIGNATORIES
SET FORTH BELOW TO EXECUTE THIS DOCUMENT AS OF THE DATE INDICATED BELOW.

 

FOR MONTEFIORE

    

FOR STREAMLINE HEALTH

 

 

 

By:

/s/ Philip O. Ozuah MD, PhD

 

By:

/s/ David Sides

(Signature)

 

(Signature)

Philip O. Ozuah MD, PhD

 

David Sides

 

 

 

(Name Typed or Printed)

 

(Name Typed or Printed)

President, MHS

 

CEO

 

 

 

(Title)

 

(Title)

June 19, 2018

 

June 19, 2018

 

 

 

(Date)

 

(Date)

 

 

 

 

Amendment to Agreements

Page 3 of 3

 

--------------------------------------------------------------------------------